                                               February 2, 2021

VIA ECF
The Honorable Rachel P. Kovner
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Alex Goldman v. Catherine Reddington, 1:18-cv-03662-RPK-ARL

Dear Judge Kovner:

        We represent Plaintiff Alex Goldman in the above-referenced matter. We write to the
Court in response to the January 26, 2021 letter from Defendant Catherine Reddington seeking
leave of the Court to supplement her pending Motion for Leave to Amend Pleadings to add an
additional counterclaim for an alleged violation of New York’s recently amended Anti-SLAPP
statute. Defendant previously filed a Motion for Leave to Amend Pleadings to add counterclaims1
and that motion was denied with leave to renew by Magistrate Judge Lindsay on September 22,
2020 (See unnumbered docket entry following ECF No. 76). Defendant renewed her motion on
October 2, 2020 and that motion remains pending.

        Defendant’s new request for leave to supplement her pending motion must be denied for
the following reasons: (1) The Second Circuit has specifically prohibited the enforcement of state
anti-SLAPP laws in federal courts within this Circuit; (2) Defendant improperly seeks to apply
this new anti-SLAPP law retroactively, despite the fact the law was not in place at the time this
lawsuit was filed; and (3) Defendant’s motion to amend her pleadings is untimely as the Court’s
Scheduling Order in this matter required any amendment of pleadings by January 17, 2020—over
one year ago.

The Second Circuit Prohibits The Application of State Anti-SLAPP laws in Federal Court

        The Second Circuit recently rejected the application of a state anti-SLAPP law in federal
court. La Liberte v. Reid, 966 F.3d 79, 88 (2d Cir. 2020). In La Liberte, the Second Circuit held
because California’s anti-SLAPP statute increases a plaintiff’s burden to overcome pretrial
dismissal, and thus conflicts with Federal Rules of Civil Procedure 12 and 56, it is inapplicable in
federal court. Likewise, other circuits, including the Fifth, Eleventh, and D.C. Circuits have also
held that state anti-SLAPP statutes are inapplicable in federal court in that they conflict with the
Federal Rules of Civil Procedure. See Klocke v. Watson, 936 F.3d 240, 242 (5th Cir. 2019);

1
  Defendant’s initial motion sought to add two counterclaims, however, following the filing of Mr.
Goldman’s opposition, Defendant’s reply papers indicated Defendant was withdrawing her request for one
of the counterclaims.


SETH J. ZUCKERMAN                    SZUCKERMAN@CHAUDHRYLAW.COM                        212.785.5558
Hon. Rachel P. Kovner
February 2, 2021
Page 2 of 3

Carbone v. Cable News Network, Inc., 910 F.3d 1345, 1350 (11th Cir. 2018); Abbas v. Foreign
Policy Grp., LLC, 783 F.3d 1328, 1335 (D.C. Cir. 2015).

        Similarly here, the recently amended New York anti-SLAPP statute conflicts with the
Federal Rules of Civil Procedure. One such example is that CVR § 70-a provides that “costs and
attorney’s fees may be recovered upon a demonstration that the action involving public petition
and participation was commenced or continued without a substantial basis in fact and law and
could not be supported by a substantial argument for the extension, modification or reversal or
existing law” (emphasis added). The statute fails to define “substantial basis” and “substantial
argument.” Regardless, this statute raises the burden on a plaintiff to survive an anti-SLAPP
motion challenge to a degree higher than on any other motion to dismiss or motion for summary
judgment, in direct conflict with Rules 12 and 56. The vague language does not detail how much
more a plaintiff must show to satisfy the statute’s “substantial basis” or “substantial argument”
threshold, but makes clear that the standard is higher. This is the same reason the Second Circuit
has rejected the use of state anti-SLAPP laws. Thus, New York’s anti-SLAPP statute does not
apply in federal courts in this Circuit.

The New Anti-SLAPP Law is Not Retroactive

        On November 10, 2020, the revised New York anti-SLAPP statute was signed into law.
Defendant now seeks to apply the newly amended New York anti-SLAPP law retroactively.
However, there is no basis for doing so. The New York state Legislature has not made a specific
pronouncement about retroactive effect, and in light of the lack of pronouncement, it is clear the
Legislature did not intend for the anti-SLAPP statute to apply retroactively, or they would have
indicated such intent.

        Under settled New York law, statutory amendments are generally “presumed to have
prospective application under the Legislature’s preference for retroactivity is explicitly stated or
clearly indicated.” Matter of Gleason (Michael Vee, Ltd.), 96 N.Y.2d 117, 122 (2001).
Additionally, applying the recently amended anti-SLAPP statute retroactively implicates due
process concerns. Applying this recently amended statute (assuming arguendo that it even applies
in federal court following the conflict with the Federal Rules of Civil Procedure) retroactively
would effectively punish plaintiffs for having filed lawsuits at a time where the anti-SLAPP law
did not apply.

        This matter is substantially different than Palin v. New York Times Co., 2020 WL 7711593
(S.D.N.Y. Dec. 29, 2020), where plaintiff, former vice-presidential candidate Sarah Palin, was a
public figure and the issue was whether she was required to establish actual malice regardless of
the new anti-SLAPP statute. As the Court in Palin pointed out, “any public figure seeking to
recover damages for defamation would already have had to prove actual malice as a matter of
federal law separate and apart from the requirements of New York law.” Id. at *3.




SETH J. ZUCKERMAN                   SZUCKERMAN@CHAUDHRYLAW.COM                       212.785.5558
Hon. Rachel P. Kovner
February 2, 2021
Page 3 of 3

Defendant’s Motion is Untimely

        We are now almost three years since this lawsuit was commenced. As the Court is aware,
Magistrate Judge Lindsay previously issued a Scheduling Order in this matter (ECF No. 52). The
Court’s Scheduling Order in this matter required any amendment of pleadings by January
17, 2020 (ECF No. 52). Thus, Defendant’s new request to file a supplemental motion seeking
leave to amend her pleadings is being made over one year after the Court Ordered deadline passed.
In fact, Defendant’s first request for leave to amend her pleadings was filed seven months after
this deadline. The discovery deadline—October 30, 2020—has also since expired in this matter.

       As stated in opposition to Defendant’s original motion seeking leave to amend her
pleadings and file counterclaims, Defendant intentionally waited until the eve of the close of
discovery to file her Motion for Leave to Amend Pleadings. Now that discovery has closed and
over one year since the Court Ordered deadline for amendment of pleadings has passed, Mr.
Goldman will suffer undue prejudice if Defendant is permitted to file counterclaims at this late
date.

       In conclusion, we respectfully request that this Court deny Defendant’s very belated
request seeking leave to file a supplemental motion for leave to file a new counterclaim.

      We thank the Court for its consideration. We stand ready at the Court’s convenience for a
pre-motion conference.


                                            Respectfully submitted,




                                            Seth J. Zuckerman




SETH J. ZUCKERMAN                  SZUCKERMAN@CHAUDHRYLAW.COM                      212.785.5558
